Title: To George Washington from Essarts, 1 May 1787
From: Essarts, comtesse des
To: Washington, George

 

May 1st 1787.

It is well known to all the world that your Excellency, after having fought for the liberty of the thirteen States, like a true Fabius, supported with an indefatigable zeal those laws & establishments which might tend to advance the happiness of your Country. Admiring your virtues, I am persuaded that the inclinations of a great man will not be averse to the reading of the works of one of the best of Citizens, a citizen who consecrated his life & fortune to the purposes of humanity & to the establishment of pure & refined manners.
My attachment to this tender parent & virtuous man induces me to promote his views as much as is in my power by collecting & publishing his different memoirs. Your Excellency will permit me to present you a copy as a tribute due to your patriotic virtues. I have the honor to be respectfully Yr most Hble & obedt Servt

La Comptess des Essarts

